             Case 6:21-cv-00953 Document 1 Filed 09/13/21 Page 1 of 15




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                    WACO DIVISION

PARALLEL NETWORKS LICENSING,
LLC,
                                                      Civil Action No. 6:21-cv-953
                         Plaintiff,

       v.
                                                      JURY TRIAL DEMANDED
SHI INTERNATIONAL CORP.,

                         Defendant.


                         COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Parallel Networks Licensing, LLC (“Parallel Networks” or “Plaintiff”), for its

Complaint against Defendant SHI International Corp. (hereinafter, “SHI” or “Defendant”),

alleges the following:

                                      NATURE OF THE ACTION

       1.      This is an action for patent infringement arising under the Patent Laws of the

United States, 35 U.S.C. § 1 et seq.

                                          THE PARTIES

       2.      Plaintiff Parallel Networks is a limited liability company organized under the laws

of the State of Texas with a place of business at 17440 N. Dallas Parkway, Suite 230, Dallas,

Texas 75287.

       3.      Upon information and belief, SHI International Corp. is a corporation organized

and existing under the laws of New Jersey, with a place of business at 3828 Pecana Trail, Austin,

TX 78749. Upon information and belief, SHI offers and sells products and services throughout

the United States, including in and from this judicial district, and introduces products and



                                                                                       Page 1 of 15
             Case 6:21-cv-00953 Document 1 Filed 09/13/21 Page 2 of 15




services that perform infringing processes into the stream of commerce knowing that they would

be sold in this judicial district and elsewhere in the United States.

                                  JURISDICTION AND VENUE

        4.      This is an action for patent infringement arising under the Patent Laws of the

United States, Title 35 of the United States Code.

        5.      This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331 and 1338(a).

        6.      Venue is proper in this judicial district under 28 U.S.C. § 1400(b).

        7.      This Court has personal jurisdiction over the Defendant under the laws of the

State of Texas, due at least to Defendant’s offices within this District and its substantial business

in Texas and in this judicial district, directly or through intermediaries, including: (i) at least a

portion of the infringements alleged herein; and (ii) regularly doing or soliciting business,

engaging in other persistent courses of conduct and/or deriving substantial revenue from goods

and services provided to individuals in the State of Texas. Further, venue is proper in this

district because Defendant regularly conducts business through its Austin, Texas office at 3828

Pecana Trail, Austin, Texas 78749.

                                          BACKGROUND

        The Invention

        8.      Keith A. Lowery is the lead inventor of the U.S. Patent No. 5,894,554 (“the ’554

Patent”) and related U.S. Patent No. 6,415,335 (“the ’335 patent”) (collectively, “the Asserted

Patents”), which share a common specification. Both patents resulted from the pioneering

research of Mr. Lowery in the area of server load-balancing and how websites could more

efficiently and quickly process very large volumes of website visitor requests for web pages.

Mr. Lowery’s research resulted in the development of a method and apparatus for “creating and

managing custom Web sites.”

                                                                                           Page 2 of 15
             Case 6:21-cv-00953 Document 1 Filed 09/13/21 Page 3 of 15




       9.       For example, Mr. Lowery developed a computer-implemented method for

managing a dynamic Web page generation request to a HTTP-compliant device, the computer-

implemented method comprising the steps of routing the request from the HTTP-compliant

device to a page server, the page server receiving the request and releasing the HTTP-compliant

device to process other requests, processing the request, processing the request, the processing

being performed by the page server concurrently with the HTTP-compliant device, as the HTTP-

compliant device processes the other requests, and dynamically generating a Web page in

response to the request, the Web page, including data dynamically retrieved from one or more

data sources.

       10.      Figure 4 (FIG. 4) of both the Asserted Patents, set forth below, is a block diagram

of a client-server system which illustrates the methods claimed in the two patents.




                                                                                      Page 3 of 15
               Case 6:21-cv-00953 Document 1 Filed 09/13/21 Page 4 of 15




       11.      Figure 5 (FIG. 5) of the Asserted Patents set forth below, is a flow chart which

illustrates the operation of a client-server system constructed to perform the methods claimed in

the Patents.




                                                                                       Page 4 of 15
              Case 6:21-cv-00953 Document 1 Filed 09/13/21 Page 5 of 15




        Advantage Over the Prior Art

        12.     The patented inventions disclosed in the Asserted Patents provide many

advantages over the prior art, and in particular improved the operations of web sites facing high-

traffic conditions. See ’554 Patent at col. 4, ll. 38–53, ’335 Patent at col. 4, ll. 38–53; see also,

generally, ’554 Patent at col 6, ll. 49-52, ’355 Patent at col. 6. ll. 49-52. One advantage of the

patented invention is that it optimizes the performance of data sources by caching Web pages

that are reputedly accessed, allowing subsequent requests to use the cached Web page rather than

re-accessing the data source, radically improving the performance of the data source. See ’554

Patent at col. 6, ll. 55—col. 7, ll. 7, ’335 Patent at col. 6, ll. 55—col. 7, ll. 8.

        13.     Another advantage of the patented invention is that it allows Web site

administrators to utilize multiple levels of security to manage the Web site, depending on the

embodiment. See ’554 Patent at col. 7, ll. 11—44, ’335 Patent at col. 7 ll. 10—43. For example,

by making use of the Web age caching ability described above an administrator can enable

additional security for those sites that want to publish non-interactive content from internal

information systems, but do not want real-time Internet accessibility to those internal information

systems. Id. In this instance the Page server can act as a “replication and staging agent,” and

create Web pages in batches rather than in real-time, and then stored for access at a later time,

even if the Page sever and dispatcher are not present or responsive later. Id. It is also possible in

another embodiment for a Page server to take such action that it can essentially deploy a Web

site via the copying of a single file, reducing other security risks. See, id. at col. 7, ll. 32—44,

col. 7 ll. 31—43.




                                                                                          Page 5 of 15
             Case 6:21-cv-00953 Document 1 Filed 09/13/21 Page 6 of 15




       14.       Another advantage of the patented invention is the scalability created by the

dynamic nature of the load balancing, as accomplished by the Dispatcher and as modified by the

Web site administrator. See ’554 Patent at col. 8, ll. 10—51, ’335 Patent at col. 8 ll. 10—51.

       15.       Because of these significant advantages that can be achieved through the use of

the patented invention, Parallel Networks believes that the management of dynamic web page

generation requests as taught in the ’554 and ’335 Patents is widely implemented. Indeed, the

patented inventions can be used for a variety of environments where large volumes of dynamic

web page requests must be optimized including, for example, server farms and cloud computing

architectures.

       Post-Issuance Re-Examination and Litigation History of the Asserted Patents

       16.       The Asserted Patents were subject to three ex-parte reexamination requests which

took more than five years to complete. In July 2012, the United States Patent & Trademark

Office (USPTO) issued certificates of correction which corrected erroneous claims in the

ex parte reexamination certificates that had been issued by the USPTO for both of the Asserted

Patents. All of the original claims in the ’554 patent were canceled and new claims 12–49 were

added. Similarly, all of the original claims in the ’335 patent were canceled and new claims 30–

85 were added.

       17.       The Asserted Patents were previously litigated in the United States District Court

for the Eastern District of Texas, as well as the United States District Court for the District of

Delaware. See Parallel Networks Licensing LLC v. International Business Machines

Corporation, 1-13-cv-02072 (DED) (filed Dec. 20, 2013); Parallel Networks Licensing LLC v.

Microsoft Corporation, 1-13-cv-02073 (DED) (filed Dec. 20, 2013); Parallel Networks LLC v.

Orbitz Worldwide Inc., 2-10-cv-00059 (TXED) (filed Feb. 23, 2010); Parallel Networks LLC vs



                                                                                         Page 6 of 15
             Case 6:21-cv-00953 Document 1 Filed 09/13/21 Page 7 of 15




Saks Inc., 2-09-cv-00367 (TXED) (filed Nov. 19, 2009); Quinstreet Inc. v. Parallel Networks,

LLC, 2-09-cv-00345 (TXED) (filed Nov. 04, 2009); Parallel Networks, LLC v. Microsoft

Corporation, 2-09-cv-00172 (TXED) (filed May. 29, 2009); Parallel Networks, LLC v.

Priceline.Com, Inc et al., 2-08-cv-00045 (TXED) (filed Feb. 05, 2008); Parallel Networks, LLC

v. Netflix, Inc. et al., 2-07-cv-00562 (TXED) (filed Dec. 28, 2007); epicRealm Licensing, LLC v.

The Macerich Company, 5-07-cv-00181 (TXED) (filed Dec. 03, 2007); epicRealm Licensing,

LP. v. Various, Inc., 2-07-cv-00030 (TXED) (filed Jan. 25, 2007); epicRealm Licensing, LP. v.

Various, Inc., 5-07-cv-00135 (TXED) (filed Jan. 25, 2007); Quinstreet Inc. v. Parallel Networks,

LLC, 1-06-cv-00495 (DED) (filed Aug. 08, 2006); Oracle Corporation et al v. Parallel Networks

LLC, 1-06-cv-00414 (DED) (filed Jun. 30, 2006); epicRealm Licensing, LLC v. Franklin Covey

Co. et al., 5-07-cv-00126 (TXED) (filed Aug. 05, 2005); epicRealm Licensing, LLC v. Autoflex

Leasing, Inc. et al., 2-05-cv-00163 (TXED) (filed May. 02, 2005); epicRealm Licensing, LLC v.

Autoflex Leasing, Inc. et al., 5-07-cv-00125 (TXED) (filed May. 02, 2005); epicRealm,

Licensing, LLC v. Speedera Networks, Inc., 2-05-cv-00150 (TXED) (filed Apr. 15, 2005)

(collectively “Prior District Court Litigation”).

       18.     The Asserted Patents have also been adjudicated in several appeals to the

Federal Circuit Court of Appeals.    See Oracle Corp. v. Parallel Networks, LLC, 375 F. App’x

36 (Fed. Cir. 2010); Parallel Networks Licensing v. Microsoft Corp., No. 2018-1120, 2019 U.S.

App. LEXIS 19442, at *9 (Fed. Cir. June 28, 2019); Parallel Networks Licensing, LLC v. IBM,

Civil Action No. 13-2072 (KAJ), 2017 U.S. Dist. LEXIS 28461, at *16-17 (D. Del. Feb. 22,

2017 ) (collectively, the “Federal Circuit Appeals”)

       19.     In December 2014, Microsoft filed Inter Partes Review (IPR) petitions before the

Patent Trial and Appeals Board (PTAB) of the USPTO challenging the claims of the Asserted



                                                                                    Page 7 of 15
             Case 6:21-cv-00953 Document 1 Filed 09/13/21 Page 8 of 15




Patents under 35 U.S.C. §§ 102 and 103;. See Microsoft Corporation v. Parallel Networks

Licensing, LLC, IPR2015-00483 (PTAB); (’554 Patent, filed Dec. 23, 2014); Microsoft

Corporation v. Parallel Networks Licensing, LLC, IPR2015-00484 (PTAB) (’554 Patent, filed

Dec. 23, 2014); Microsoft Corporation v. Parallel Networks Licensing, LLC, IPR2015-00485

(PTAB) (’335 Patent, filed Dec. 23, 2014); Microsoft Corporation v. Parallel Networks

Licensing, LLC, IPR2015-00486 (PTAB) (’335 Patent, filed Dec. 23, 2014).

       20.     As to the ’554 patent, the PTAB instituted reviews of claims 12–19, 32, 34, 46

and 48 in IPR2015-00483 (IPR-483) and claims 12, 20–31, 33, 35–45, 47 and 49 in IPR2015-

00484. The PTAB consolidated those reviews into IPR-483, which involves claims 12–49 of the

’554 patent. As to the ’335 patent, the PTAB instituted reviews of claims 30–40, 43–53, and 56–

85 in IPR2015-00485 (IPR-485) and claims 32, 33, 35–42, 45, 46, 48–55, 65, 69, 80, and 84 in

IPR2015-00486. The PTAB consolidated those reviews in IPR-485, which involved claims 30–

85 of the ’335 patent. In August 2015, IBM filed IPR petitions substantially similar to the

Microsoft petitions. See, International Business Machines Corp. v. Parallel Networks Licensing,

LLC, IPR2015-01729 (PTAB) (’554 Patent, filed Aug. 14, 2015); International Business

Machines Corp. v. Parallel Networks Licensing, LLC, IPR2015-01731 (PTAB) (’554 Patent,

filed Aug. 14, 2015); International Business Machines Corp. v. Parallel Networks Licensing,

LLC, IPR2015-01732 (PTAB) (’335 Patent, filed Aug. 14, 2015); International Business

Machines Corp. v. Parallel Networks Licensing, LLC, IPR2015-01734 (PTAB) (’335 Patent,

filed Aug. 14, 2015). The PTAB instituted reviews on the IBM petitions and joined IBM as a

petitioner to IPR-483 and IPR-485 (the Microsoft and IBM IPR petitions are hereinafter

collectively, the “PTAB Proceedings”).

       21.     In its August 2016 Final Written Decision for IPR483, the PTAB concluded that



                                                                                     Page 8 of 15
               Case 6:21-cv-00953 Document 1 Filed 09/13/21 Page 9 of 15




Microsoft and IBM (hereafter collectively “Petitioners”) failed to demonstrate the unpatentability

of claims 12–49 of the ’554 patent over the cited prior art. Microsoft Corp. v. Parallel Networks

Licensing, LLC, IPR2015-00483, 2016 WL 8944632, at *11 (PTAB, Aug. 11, 2016) (IPR-483

Final Decision). The PTAB reached the same conclusion in IPR-485 for claims 30–85 of the

’335 patent. Microsoft Corp. v. Parallel Networks Licensing, LLC, IPR2015-00485, 2016 WL

8999702, at *10 (P.T.A.B. Aug. 11, 2016) (IPR-485 Final Decision).

       22.      Microsoft appealed the PTAB’s Final Written Decisions to the Federal Circuit,

which issued its ruling on December 1, 2017 affirming the PTAB’s claim construction and

rejecting certain anticipation arguments while vacating and remanding with respect to certain

other invalidity arguments. Microsoft Corp. v. Parallel Networks Licensing, LLC, 715 F. App’x

1013, 1015 (Fed. Cir. 2017).

       23.      The Prior District Court Litigation, PTAB Proceedings, and Federal Circuit

Appeals, inform the scope and construction of the claims of the Asserted Patents.

                      COUNT I – DEFENDANT’S INFRINGEMENT OF
                               U.S. PATENT NO. 5,894,554

       24.      The allegations set forth in the foregoing paragraphs are incorporated into this

First Count.

       25.      On April 13, 1999, the ’554 Patent was duly and legally issued by the United

States Patent and Trademark Office under the title “System for managing dynamic web page

generation requests by intercepting request at Web server and routing to page server thereby

releasing web server to process other requests[.]” A true and correct copy of the ’554 Patent is

attached as Exhibit A.




                                                                                       Page 9 of 15
             Case 6:21-cv-00953 Document 1 Filed 09/13/21 Page 10 of 15




       26.     Parallel Networks is the assignee and owner of the right, title and interest in and

to the ’554 Patent, including the right to assert all causes of action arising under said patent and

the right to any remedies for infringement of it.

       27.     Upon information and belief, Defendant has directly infringed one or more claims

of the ’554 Patent by using, and/or providing and causing to be used products, specifically one or

more servers that may load-balance among other servers, which by way of example, includes

Defendant’s use of Barracuda Web Application Firewall (WAF) products, including the 460,

660, 860, 960, and 1060; 460 vx, 660 vx, 760 vx, 860 vx, and 960 vx products, or the use of a

web server in conjunction with the same (the “Accused Instrumentalities”).

       28.     Upon information and belief, Defendant has directly infringed at least claim 12 of

the ’554 patent by its use of Barracuda Web Application Firewall (WAF) products, for example,

using the 960 vx, or by use of a web server in conjunction with the same.

       29.     Upon information and belief, the Accused Instrumentalities perform a computer-

implemented method for managing a dynamic Web page generation request to a Web server.

Barracuda Web Application Firewall (WAF) products feature the ability to serve as a server that

load-balances among other servers. Deployment examples from Barracuda’s website

demonstrating load balancing amongst application servers can be found in Exhibit C.

       30.     Upon information and belief, the Accused Instrumentalities route requests from a

Web server to a selected page server, said selected page server receiving said request and

releasing said Web server to process other requests, wherein said routing step further includes

the steps of intercepting said request at said Web server, routing said request from said Web

server to a dispatcher, and dispatching, by said dispatcher, said request to said selected page




                                                                                       Page 10 of 15
              Case 6:21-cv-00953 Document 1 Filed 09/13/21 Page 11 of 15




server. This element is met, in one non-limiting example, by the Barracuda Web Application

Firewall (WAF) products’ use of the least-connected load-balancing method.

        31.     In using this method, as demonstrated in Exhibit C, the Accused Instrumentalities

route a request from a Web server, and selects a page server to release the Web server from that

request to process it.

        32.     All requests dispatched from the Accused Instrumentalities are concurrently

received and processed by one of the page server machines as chosen, in this example, by the

method of determining which has the least active connections. The web server resources,

including, but not limited to, memory, and a CPU associated with the particular task, duty or

obligations in processing this request are thereby freed.

        33.     Upon information and belief, the Accused Instrumentalities process requests,

wherein such processing is performed by a selected page server while the Web server

concurrently processes other requests. This element is met by the Barracuda Web Application

Firewall (WAF) products, as in using methods of load-balancing like the least-connected

method, the routing of a new request necessarily depends on the number of current active

transactions at the page server level.

        34.     Upon information and belief, the Accused Instrumentalities, in response to a

request, a selected page server retrieves data from one or more sources and aids in the generation

of dynamic web pages. Much of Barracuda’s documentation describes dynamically retrieved

content as being retrieved from databases, but also from on-board caches when such data has

already been recently accessed.

        35.     Upon information and belief, the Accused Instrumentalities utilize a form of

dispatching such that it includes examining a request to make a selection of which page server



                                                                                    Page 11 of 15
             Case 6:21-cv-00953 Document 1 Filed 09/13/21 Page 12 of 15




should process said request from among a plurality of page servers that can each generate said

Web page requested by said request, selecting one of said plurality of page servers to

dynamically generate said Web page, wherein such selection is based on examining dynamic

information regarding a load associated with each of the plurality of page servers and sending

said request to said selected page server based on this examination.

       36.      This dispatching element is satisfied by the use of Barracuda Web Application

Firewall (WAF) products, as they examine requests to make selections of page servers—each of

which is capable of generating the Web page—based on information regarding the load

associated with each page server.

       37.      Parallel Networks has been harmed by Defendant’s infringing activities.

                     COUNT 2 – DEFENDANT’S INFRINGEMENT OF
                              U.S. PATENT NO. 6,415,335

       38.      The allegations set forth in the foregoing paragraphs are incorporated into this

Second Count.

       39.      On July 2, 2002, the ’335 Patent was duly and legally issued by the United States

Patent and Trademark Office under the title “System and method of managing dynamic web

page generation requests[.]” A true and correct copy of the ’335 Patent is attached as Exhibit B.

       40.      Parallel Networks is the assignee and owner of the right, title and interest in and

to the ’335 Patent, including the right to assert all causes of action arising under said patent and

the right to any remedies for infringement of it.

       41.      Upon information and belief, Defendant has directly infringed one or more claims

of the ’335 Patent by using, and/or providing and causing to be used products, specifically one or

more servers that may load-balance among other servers, which by way of example, includes




                                                                                       Page 12 of 15
             Case 6:21-cv-00953 Document 1 Filed 09/13/21 Page 13 of 15




Defendant’s use of Barracuda Web Application Firewall (WAF) products, or the use of a web

server in conjunction with the same (the “Accused Instrumentalities”).

       42.     Upon information and belief, Defendant has directly infringed at least claim 43 of

the ’335 patent by its use of Barracuda Web Application Firewall (WAF) products, or by use of a

web server in conjunction with the same.

       43.     Upon information and belief, the Accused Instrumentalities transfers requests

from a HTTP-compliant device to a selected page server, said selected page server being selected

from among a plurality of page servers, and receiving said request and releasing said HTTP-

compliant device to process other requests, wherein said transferring step further includes the

steps of intercepting said request at said HTTP-compliant device, selecting said page server from

among a plurality of page servers that can each process the request based on dynamic

information maintained for each of said plurality of page servers, and then transferring said

request from said HTTP-compliant device to the selected page server. This element is met, in

one non-limiting example, by Barracuda Web Application Firewall (WAF) products’ use of the

least-connected load-balancing method.

       44.     In using this method, as demonstrated in Exhibit D, the Accused Instrumentalities

transfer a request from a HTTP-compliant device, and select a page server to release the HTTP-

compliant device from that request to process it.

       45.     All requests transferred from the Accused Instrumentalities are concurrently

received and processed by one of the page server machines as chosen, in this example, by the

method of determining which has the least active connections. The HTTP-compliant device

resources, including, but not limited to, memory, and a CPU associated with the particular task,

duty or obligations in processing this request are thereby freed.



                                                                                     Page 13 of 15
              Case 6:21-cv-00953 Document 1 Filed 09/13/21 Page 14 of 15




        46.     Upon information and belief, the Accused Instrumentalities process requests,

wherein such processing is performed by a selected page server while the HTTP-compliant

device concurrently processes other requests. This element is met by Barracuda Web

Application Firewall (WAF) products, as in using methods of load-balancing like the least-

connected method, the routing of a new request necessarily depends on the number of current

active transactions at the page server level.

        47.     Upon information and belief, the Accused Instrumentalities, in response to a

request, a selected page server retrieves data from one or more sources and aids in the generation

of dynamic web pages. Much of Barracuda’s documentation describes dynamically retrieved

content as being retrieved from databases, but also from on-board caches when such data has

already been recently accessed.

        48.     Parallel Networks has been harmed by Defendant’s infringing activities.

                                           JURY DEMAND

        Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Parallel Networks demands

a trial by jury on all issues triable as such.

                                       PRAYER FOR RELIEF

        WHEREFORE, Plaintiff Parallel Networks demands judgment for itself and against

Defendant as follows:

        A.      An adjudication that Defendant has infringed the ’554 and ’335 Patents;

        B.      An award of damages to be paid by Defendant adequate to compensate Parallel

Networks, LLC for Defendant’s past infringement of the ’554 and ’335 Patents, and any

continuing or future infringement through the date such judgment is entered, including interest,

costs, expenses and an accounting of all infringing acts including, but not limited to, those acts

not presented at trial;

                                                                                      Page 14 of 15
            Case 6:21-cv-00953 Document 1 Filed 09/13/21 Page 15 of 15




       C.      A declaration that this case is exceptional under 35 U.S.C. § 285, and an award of

Plaintiff’s reasonable attorneys’ fees; and

       D.      An award to Parallel Networks of such further relief at law or in equity as the

Court deems just and proper.


Dated: September 13, 2021                     DEVLIN LAW FIRM LLC


                                              /s/ James M. Lennon
                                              Timothy Devlin
                                              tdevlin@devlinlawfirm.com
                                              James M. Lennon
                                              jlennon@devlinlawfirm.com
                                              1526 Gilpin Avenue
                                              Wilmington, Delaware 19806
                                              Telephone: (302) 449-9010
                                              Facsimile: (302) 353-4251

                                              Attorneys for Plaintiff Parallel Networks, LLC




                                                                                     Page 15 of 15
